Citation Nr: 0600884	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  96-36 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for left arm disability claimed as a 
result of VA surgical treatment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to March 
1955 and from November 1956 to June 1957.  

This appeal is from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability due to fracture repair of the left radius.

The appeal is advanced on the Board's docket for good cause.  
38 C.F.R. § 20.900(c) (2005).

In February 1999, the veteran testified before the Veterans 
Law Judge then-designated by the Chairman of the Board to 
conduct the hearing and decide the appeal.  See 38 U.S.C.A. § 
7107(c) (West 2002).  The veteran filed a motion for 
correction of the hearing transcript and identified the 
changes he sought.  See 38 C.F.R. § 20.716 (2002).  The 
motion was granted in part and denied in part.  The original 
transcript, the ruling on the motion, which sets forth the 
corrections allowed, and the corrections incorporated by 
reference into the hearing transcript are all of record.

In September 1999, the Board of Veterans' Appeals remanded 
the case to the RO for additional development.  In January 
2001, the Board denied the appeal.

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated in 
May 2001, the Court granted the joint motion of the parties, 
vacated the Board's decision, and remanded the case to the 
Board for further proceedings.  In response to the veteran's 
January 2002 submission of additional evidence and request 
for another VA examination, the Board remanded the case to 
the RO in May 2002 for additional development.

In April 2003, the Board issues its decision, which the 
appellant appealed to the Court.  The Court vacated the 
Board's decision in August 2004.  The case is again before 
the Board for compliance with the order of the Court.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Law Judge who heard the veteran's testimony in 
February 1999 has left the employment of the Board.  The 
veteran is entitled to another hearing before the Veterans 
Law Judge now designated to decide the appeal.  38 U.S.C.A. 
§ 7107(c) (West 2002).

In November 2005, the veteran submitted additional evidence 
in support of his claim directly to the Board.  He declined 
to waive his right to initial review by the agency of 
original jurisdiction in his claim.  The Board must remand 
the claim.  38 C.F.R. § 20.1304(c) (2005).

The Court ruled that VA had not performed the actions the 
Board ordered in its May 2002 remand.  Citing Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (a Board remand creates a 
right in the claimant to performance of the actions ordered).  
The Court also noted an appearance of unfairness in VA's 
repeated use of a certain VA physician to examine the veteran 
three times and suggested a different VA physician examine 
the veteran.

Specifically, the RO scheduled the veteran for examination 
one month after return of his case to the RO in contravention 
of the Board's instruction to allow the veteran up to six 
months to request examination at a time during those six 
months when he was reasonably certain he could present his 
disability during one of its alleged periodic exacerbations.  
The Board gave carefully structured instructions designed to 
make reasonable accommodation between the veteran's need to 
present for examination full extent of a disability alleged 
to be subject to periodic exacerbation and VA's need to 
comply with the legal requirement to expedite cases on remand 
from the Board as well as from the Court.  The remand 
instructions also provided the veteran a reasonable 
alternative means to medically document an exacerbation of 
his claimed disability outside of a scheduled compensation 
examination, should the disability flare-up when presentation 
for a compensation examination was impracticable.  In 
scheduling the examination prematurely, the RO deprived the 
veteran of the opportunity to optimally present his claim.

Regarding obtaining a VA compensation examination by another 
VA physician, the Court commented that "basic fair play 
requires that evidence be procured by the agency in an 
impartial, unbiased, and neutral matter."  Austin v. Brown, 
6 Vet. App. 547, 552-53 (1994).  The physician in question 
examined the veteran in May 2000, wrote a second report based 
on that examination in July 2000, and examined him again in 
June 2002.  In the first examination report, the examiner 
reported that he had reviewed the veteran's outpatient chart 
and his claims file.  Upon inquiry by the RO, this turned out 
to be untrue.  The Court noted "at least an appearance of 
unfairness in that VA procured [the VA examiner] three times 
to opine on the same issue despite (1) the fact his first 
report clearly misstated his compliance with the remand order 
[to review medical records and claims file] and (2) the 
appellant's contentions that [the examiner] appeared 
resentful of his visit, was unwilling to accept his answers, 
and seemed predisposed to opine against his claim."  Slip 
op. at 10.  The Court opined that although Austin did not 
preclude obtaining multiple opinions from one physician, in 
this case, on remand, VA should "avoid the appearance 
unfairness by obtaining a medical examination by a qualified 
physician other than [the examiner discussed].

The veteran has written that he lives equidistant between 
Seattle and Portland, and would prefer to be examined in 
Portland.  The Board will order examination by another 
qualified physician and request the examination be performed 
in Portland, leaving that matter to the discretion of the ROs 
and VA medical facilities involved to accommodate the veteran 
within the reasonable limits of propriety and practicality.

Finally, regarding the facts underlying the reasons for the 
May 2002 remand, the veteran has reported that his left 
forearm is sometimes swollen, but his last VA examination it 
was not.  To afford the veteran all feasible assistance in 
his claim, he should be given the opportunity for an 
examination when his arm is swollen.  However, resolution of 
his claim should not wait indefinitely.  The Court has 
distinguished the necessity to examine a cyclically 
exacerbating chronic skin condition during its months-long 
active phase from the non-necessity of ordering that an 
examination be timed to coincide with one of the several-day 
episodes of inflammation of an occasionally tender pilonidal 
cyst.  Compare Ardison v. Brown, 6 Vet. App. 405, 408 (1994) 
(cyclical exacerbation of skin disease) with Voerth v. West, 
13 Vet. App. 117, 122-23 (1999) (occasional inflammation of 
pilonidal cyst).

If the veteran suffers the swelling he reported to the May 
2000 VA examiner for such long or predictable periods that it 
is feasible to schedule an examination with a high 
probability of the presentation of the swelling at the time 
of the examination, the veteran should report so to the RO, 
and the examination ordered below should be scheduled for 
such a time.  Additionally, the veteran should report to a VA 
medical center or outpatient clinic for examination and 
documentation of the examiner's observations immediately upon 
his left forearm swelling.  He should inform the clinic 
personnel of his claim and request to be seen by a physician 
to attempt to determine the cause of the swelling.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that the Veterans 
Law Judge who heard his testimony in 
February 1999 has left the Board of 
Veterans' Appeals and that he is entitled 
to another hearing before a Veterans Law 
Judge who will decide his appeal.

?	Inform the veteran in the usual way 
that his options are to testify at a 
hearing in Washington, D.C., at a 
hearing at the RO, or by video 
conference, or to decline another 
hearing and proceed on the existing 
record.

?	If the veteran elects another 
hearing, schedule the hearing 
consistent with his election.

2.  The RO must review the claims file 
and ensure that all notification and 
development required by the VCAA are 
completed.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); § 3.159(b), (c), (e) (2005), 
particularly requesting the veteran to 
submit any evidence in his possession 
currently and not previously submitted.

3.  The purposes of the following 
instructions are to enable the veteran to 
present his alleged disability for 
compensation examination during one of 
the exacerbations that he asserts 
represents the full extent of the claimed 
disability while simultaneously putting a 
reasonable time limit for him to do so 
and to enable VA to predict when it can 
comply with the legal requirement to 
expedite remands.

4.  Instruct the veteran to report to a 
VA medical facility immediately when he 
has an episode of swelling of the left 
forearm or other exacerbation of 
residuals of the February 1978 surgery so 
that the swelling can be medically 
documented, and immediately to notify the 
RO of the episode.

5.  Schedule the examination instructed 
below with an orthopedic surgeon other 
than Dr. Dimond.  If practicable and 
appropriate given the resources 
available, accommodate the veteran's 
preference for examination at Portland 
VAMC.

During the six months following the date 
of this remand, immediately upon receipt 
of the veteran's notice to the RO that he 
is having an episode of swelling of his 
left arm, schedule him for a VA 
examination to document and diagnose any 
orthopedic, neurologic, or vascular 
surgical pathology of the left arm and to 
determine the cause of any such 
pathology.  Determine whether the veteran 
has any additional left arm disability 
that was proximately caused or aggravated 
by VA surgery or any other VA medical 
treatment in February 1978.  This 
determination is to be made during an 
exacerbation of symptoms, if possible.

Upon the expiration of six months 
following the date of this remand, 
without further delay to await the 
veteran to report exacerbation of his 
disability, schedule him for a VA 
examination to document and diagnose any 
orthopedic, neurologic, or vascular 
surgical pathology of the left arm and to 
determine the cause of any such 
pathology.  Determine whether the veteran 
has any additional left arm disability 
that was proximately caused or aggravated 
by VA surgery or any other VA medical 
treatment in February 1978.

?	Provide the veteran's claims file 
and a copy of this remand to the 
examiner before the examination.  
The examiner is to review the file, 
with particular attention to medical 
reports of the veteran's left arm 
prior to February 1978, the February 
1978 VA medical records, the prior 
VA compensation examinations, the 
October 1992 orthopedic report of 
Dr. Jump, and the October 2005 
report of Dr. Birchard.  Upon 
completion of the file review and of 
such orthopedic, neurologic, 
vascular, or other examination as 
are necessary to reach an informed 
opinion, report the current findings 
and an opinion whether the veteran 
has any additional left arm 
disability that was proximately 
caused or aggravated by medical 
treatment by VA in February 1978.  
If there is no such relationship, 
the examiner should so state 
specifically.  If any current 
findings are related to VA surgery 
or other VA treatment in February 
1978, the examiner should opine 
whether the current findings are the 
necessary consequences of the 
surgery or other treatment, i.e., 
were certain to result from or 
intended to result from the February 
1978 VA surgery or other treatment.

?	The utmost in cooperation and 
flexibility by both VA and the 
veteran will be necessary to achieve 
the object of this examination.  The 
examining facility should be fully 
informed of the unusual requirements 
in this case and communicate with 
the veteran as necessary to maximize 
the likelihood of performing the 
examination during a flare-up of 
left arm swelling.  The veteran must 
make arrangement with an appropriate 
VA outpatient clinic for immediate 
observation and documentation of an 
exacerbation of the veteran's left 
arm swelling should such occur at a 
time other than when the formal 
compensation examination is 
scheduled.

6.  Readjudicate the claim at issue, and 
determine whether the appellant's claim 
may now be allowed.  If the determination 
is adverse to the veteran, provide the 
appellant and his attorney an appropriate 
supplemental statement of the case and 
allow an appropriate period to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

